Exhibit AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT THIS AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT (this “Amendment”), dated as of June 4, 2010, is made by and among United Natural Foods, Inc., a corporation existing under the laws of the State of Delaware (the "Purchaser Parent"), UNFI Canada, Inc., a corporation existing under the laws of Canada (the "Purchaser"), SunOpta Inc., a corporation existing under the laws of Canada (the “Vendor”), and Drive Organics Corp., a corporation existing under the laws of the Province of British Columbia ("Drive Organics"). RECITALS WHEREAS, the Purchaser Parent, the Purchaser, the Vendor and Drive Organics entered into an Asset Purchase
